

114 HR 6262 IH: Addiction Recovery through Family Health Accounts Act
U.S. House of Representatives
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6262IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mr. MacArthur (for himself and Ms. Kuster) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to expand the family members with respect to whom
			 treatment for alcohol and drug addiction is treated as a qualified medical
			 expense for purposes of health reimbursement arrangements, health flexible
			 spending arrangements, and health savings accounts.
	
 1.Short titleThis Act may be cited as the Addiction Recovery through Family Health Accounts Act. 2.Expansion of family members with respect to whom treatment for alcohol and drug addiction is a qualified medical expense for purposes of health reimbursement arrangements, health flexible spending arrangements, and health savings accounts (a)Health reimbursement arrangements and health flexible spending arrangementsSection 106 of such Code is amended by adding at the end the following new subsection:
				
					(g)Reimbursements for alcohol and drug addiction treatment for family members
 (1)In generalFor purposes of this section and section 105, reimbursement for expenses incurred for alcohol and drug addiction treatment for a specified family member of the taxpayer shall be treated in the same manner as if such expenses were incurred for a dependent (within the meaning of section 105(b)) of such taxpayer.
 (2)Specified family memberFor purposes of this subsection, the term specified family member means— (A)any individual who bears a relationship to the taxpayer described in section 152(d)(2),
 (B)any first cousin of the taxpayer (or the taxpayer’s spouse), and (C)the spouse of any individual described in subparagraph (A) or (B).
 (3)Alcohol and drug addiction treatmentFor purposes of this subsection the term alcohol and drug addiction treatment means treatment for addiction to alcohol or drugs, other than smoking-cessation programs and other treatments for addiction to nicotine..
 (b)Health savings accountsSection 223(d)(2) of such Code is amended by adding at the end the following new subparagraph:  (D)Alcohol and drug addiction treatment for family membersIn the case of any amount paid for alcohol and drug addiction treatment (as defined in section 106(g)(3)) for a specified family member (as defined in section 106(g)(2)) of the account beneficiary, such expense shall be treated for purposes of this section in the same manner as if such expense were paid for a dependent (within the meaning of subparagraph (A)) of such account beneficiary..
 (c)Archer MSAsSection 220(d)(2) of such Code is amended by adding at the end the following new subparagraph:  (D)Alcohol and drug addiction treatment for family membersIn the case of any amount paid for alcohol and drug addiction treatment (as defined in section 106(g)(3)) for a specified family member (as defined in section 106(g)(2)) of an account holder, such expense shall be treated for purposes of this section in the same manner as if such expense were paid for a dependent (within the meaning of subparagraph (A)) of such account holder..
 (d)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			